DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022, has been entered.
Response to Amendment
Applicant’s amendments to claims 1, 7, and 13 in the response filed April 4, 2022, are acknowledged by the Examiner. 
Claims 1-13 are pending in the current action. 
Response to Arguments
With respect to claim 1, 7, and 13 Applicant argues that Parcher does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the splint elements which may be hingedly connected and also telescope relative to each other as required by claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 15 recites “therefrom in a direction away from limb engaging and”, it is suggested to recite “therefrom in a direction away from the limb engaging and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 28 recites “maintained in a longitudinal direction along the”, however a longitudinal direction was introduced in line 7, therefore it is unclear whether there is a new longitudinal direction or Applicant wishes to refer to the previous longitudinal direction. For the sake of compact prosecution, Examiner will interpret the limitation to be in reference to the previous longitudinal direction. 
Claim 2 line 3 recites “longitudinal direction to obtain a desired length of the elongated”, however a desired length was introduced in claim 1, therefore it is unclear whether there is a new desired length or Applicant wishes to refer to the previous desired length. For the sake of compact prosecution, Examiner will interpret the limitation to be in reference to the previous desired length. 
Claim 3 lines 2-3 recite “telescoping splint elements are movably positioned relative to each other along a single longitudinal axis.”, however a co-extensive central longitudinal axis was introduced in claim 1, therefore it is unclear whether there is a new longitudinal axis or Applicant wishes to refer to the previous longitudinal axis. For the sake of compact prosecution, Examiner will interpret the limitation to be in reference to the previous longitudinal axis. 
Claim 9 line 2 recites “comprise longitudinally spaced apertures”, however longitudinal apertures was introduced in claim 1, therefore it is unclear whether there is are new longitudinal apertures or Applicant wishes to refer to the previous longitudinal apertures. For the sake of compact prosecution, Examiner will interpret the limitation to be in reference to the previous longitudinal apertures. 
Claims 2-6, 8-11 are rejected as being dependent on a rejected claim above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 1295297) in view of Barry (US 1374177).
With respect to claim 1, French discloses An expandable and contractible longitudinally elongated splint device for the restraint of human or animal limbs into any of straight or bent immobile positions (Fig 1-14, kit with a series of attachment capabilities for which the distance between the user contact portions can be contracted and expanded), with substantial prevention of movement from the immobile positions (col 1 ln 10-15), the splint device comprising: i. at least two longitudinally extending splint elements (Fig 1, plurality of elements 10 which may be locked longitudinally by brackets 13), fastened to each other and having a co-extensive central longitudinal axis (col 2 ln 85-90, bracket 13 is straight and elements 10 are identical so the combined device would have a co-extensive central longitudinal axis at least at bracket 13 but shown to extend along the members 10), and configured to be respectively moved in a longitudinal direction along the longitudinal axis to obtain a desired longitudinal length of the elongated splint (Fig 1-13, device may be broken apart and placed back together, so the members are capable of being removed and moved in a longitudinal direction along their axis to later be combined to make the splint); ii. interfitting engaging and disengaging elements in each of adjacent splint elements configured to be releasably lockingly engaged at desired relative positions between the adjacent splint elements to maintain the splint elements at the desired longitudinal length with respective longitudinal movement (col 2 ln 100-105, releasable locking inter fitting elements are bolts 18); iii.at least two releasable adjustable limb engaging and holding… elements (Fig 14, releasable and adjustable limb engaging and holding members 25), with each comprising a connecting member thereon and extending therefrom in a direction away from limb engaging and holding elements (Fig 10-12, Fig 8, screws 30 are a connection member which extends through, from, and away from the engaging elements 25), the connecting member being configured for insertion and releasable locking into at least one of multiple apertures positioned and substantially aligned along the co-extensive central longitudinal axis of the longitudinal length of the splint elements (Fig 8, Fig 5, holding elements 25 moved via screws 30 along apertures 11 substantially along the central longitudinal axis of the longitudinal length of the splint elements), to thereby securely attach the limb engaging elements in a desired longitudinally spaced apart position on the splint elements (col 3 ln 25-30) and wherein respective connecting members and splint elements comprise elements which permit rotation of the respective limb engaging elements relative to the splint element to respective desired rotated limb engaging and holding positions (col 3 ln 25-30, screws/bolts have a body length that would allow for rotation there on) and with releasable locking elements to lock the limb engaging and holding elements in the desired rotated positions against respective relative rotational movement on the splint elements to which they are respectively connected (col 2 ln 90-95, screws and bolts provided to hold the members together, would obviously have a locking counterpart or a head to maintain the bolt in place), while the splint elements are maintained in a longitudinal direction along the co- 2extensive central longitudinal axis in any of a straight or bent limb restraint position (col 3 ln 25-30, screws are independently adjustable and rotatable relative to the brace elements 13/10).  
French is silent on iii.at least two releasable adjustable limb engaging and holding, belt, strap or clamp elements.
Barry teaches an analogous adjustable limb brace have adjustable user contact portions 1, the at least two releasable adjustable limb engaging elements and holding members 1 having, belt, strap or clamp elements 2 (Fig 5, Fig 1, col 2 ln 65-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user contact portions of French with the addition of straps as taught by Barry in order to ensure the brace is firmly secured to the leg (Barry col 2 ln 65-75).
With respect to claim 6, French/Barry discloses The longitudinally elongated splint device of claim 1, wherein the fastened splint elements are releasably attached to each other and are added or removed to provide the desired length (French col 2 ln 100-105, bolts 18 allow for removal and addition of elements 10/13 to provide a desired length).  
With respect to claim 7, French discloses A longitudinally elongated splint device having a central longitudinal axis, for the restraint of human or animal limbs into any of straight or bent immobile positions, with substantial prevention of movement from the immobile positions (Fig 1-14, col 1 ln 10-15, kit with a series of attachment capabilities for which the distance between the user contact portions can be contracted and expanded), the splint device comprising: a. a single elongated splint element (Fig 1-13, kit is provided with elements 10, a single one of elements 10 may be used is desired, see 10h of Fig 13 or 10d of Fig 6) and at least two releasable limb engaging and holding… elements (Fig 14, releasable and adjustable limb engaging and holding members 25), with each limb engaging element comprising a connecting member thereon and extending therefrom in a direction away from limb engaging and holding elements (Fig 10-12, Fig 8, screws 30 are a connection member which extends through, from, and away from the engaging elements 25), the connecting member being configured for insertion and releasable locking into at least one of multiple apertures positioned and substantially aligned along the central 3longitudinal axis of a longitudinal length of the splint element, to thereby securely attach the limb engaging elements in a desired longitudinally spaced apart position on the splint element (Fig 8, Fig 5, holding elements 25 moved via screws 30 along apertures 11 substantially along the central longitudinal axis of the longitudinal length of the splint elements), wherein the respective connecting members and splint element comprise elements which permit rotation of the respective limb engaging elements relative to the splint element to respective desired rotated positions (col 3 ln 25-30, screws/bolts have a body length that would allow for rotation there on); and b. with releasable locking elements to lock the limb engaging elements in the desired rotated positions against respective relative rotational movement on the splint element to which they are respectively connected (col 2 ln 90-95, screws and bolts provided to hold the members together, would obviously have a locking counterpart or a head to maintain the bolt in place), while the splint device is maintained in a longitudinal direction along the central longitudinal axis in any of a straight or bent limb restraint position (col 3 ln 25-30, screws are independently adjustable and rotatable relative to the brace elements 13/10).  
French is silent on iii.at least two releasable adjustable limb engaging and holding, belt, strap or clamp elements.
Barry teaches an analogous adjustable limb brace have adjustable user contact portions 1, the at least two releasable adjustable limb engaging elements and holding members 1 having, belt, strap or clamp elements 2 (Fig 5, Fig 1, col 2 ln 65-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user contact portions of French with the addition of straps as taught by Barry in order to ensure the brace is firmly secured to the leg (Barry col 2 ln 65-75).
With respect to claim 9, French/Barry discloses The longitudinally elongated splint device of claim 1, wherein the splint elements comprise longitudinally spaced apertures (French Fig 1, apertures 11) and the limb engaging elements comprise stud members configured to be inserted into selected spaced apertures respectively and releasably locked therein to provide the desired spaced apart position (French Fig 10, col 2 ln 100-015, studs 18).  
With respect to claim 11, French/Barry discloses The longitudinally elongated splint device of claim 9, wherein the stud member is threaded (French Fig 1-13, bolts are threaded as they require nuts and are bolts) and wherein an enlarged knob nut is threadingly engaged therewith to provide the releasable locking (French col 2 ln 90-100, thumb nut is an threaded enlarged knob and would provide releasable locking).  
With respect to claim 12, French/Barry discloses The longitudinally elongated splint device of claim 1, wherein the releasable elements to lock the splint elements and the limb engaging elements against respective relative movement while the splint device is in a limb restraint position, comprise coactive engaging elements between a surface of the splint element and limb engaging elements (French Fig 1-13, col 2 ln 90-100, coactive elements are bolts and thumb nuts which connect splint elements 10/13).  
With respect to claim 13, French/Barry discloses A method for deploying a splint on a limb of a human or animal in need thereof with the steps of: a. extending or contracting the length of the elongatable compacted splint device of claim 1 to a length required to fix the limb into any of a straight or bent immobilized position (French Fig 1 and Fig 4, elements shown replaced to extend of contract the length of the system to create a different length); b. locking the length of the compacted splint device to the required length (French col 2 ln 90-100); c. attaching at least two straps used to hold the splint device in position to fix the limb in the straight or bent immobilized position (Barry Fig 1, Fig 5, straps 2/4 while the limb is either bent or straight) with an insertion connection of the connection members of the straps into the respective apertures of the splint device (French Fig 8, user contact portion connected through insertion of connection screws into apertures 11); d. placing the splint device on the limb (Fig 14) with rotating and locking the two straps in a desired straight or bent limb immobilizing position, if necessary (French Fig 8, user contact portion locked and rotated through insertion of connection screws into apertures 11) (Barry Fig 1, Fig 5, rotating straps 2/4 dependent on whether the limb is bent or straight), and encircling the limb with the at least two straps, and e. tightening the straps to an appropriate tightness (Barry Fig 5, col 2 ln 65-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user contact portions of French with the addition of straps as taught by Barry in order to ensure the brace is firmly secured to the leg (Barry col 2 ln 65-75).

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over French/Barry as applied to claim 1 above, and further in view of Anderson (US 3003625).
With respect to claim 2, French/Barry discloses The longitudinally elongated splint device of claim 1.
While French discloses that the connecting joints 15/13/12 receive the bars 10, French/Barry does not specifically detail wherein the at least two-splint elements are telescoping and movably fastened to each other and configured to be movable in the longitudinal direction to obtain a desired length of the elongated splint.  
Anderson teaches an analogous splint elements 11 and 24 connected by a straight joint element 18 connected and attached via a series of apertures 31 (Fig 1, Fig 3) wherein the at least two-splint elements 11/24/18 are telescoping and movably fastened to each other and configured to be movable in the longitudinal direction to obtain a desired length of the elongated splint (col 2 ln 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the straight joint of French/Barry to have the side rails and further apertures as taught by Anderson in order to allow for an increased variety of sizes (Anderson col 1 ln 65-70).
With respect to claim 3, French/Barry/Anderson discloses The longitudinally elongated splint device of claim 2, wherein the telescoping splint elements are movably positioned relative to each other along a single longitudinal axis (Anderson Fig 3, single longitudinal axis along connecting member 18 created by channel 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the straight joint of French/Barry to have the side rails and further apertures as taught by Anderson in order to allow for an increased variety of sizes (Anderson col 1 ln 65-70).
With respect to claim 4, French/Barry/Anderson discloses The longitudinally elongated splint device of claim 2, wherein the telescoping splint elements are movably positioned relative to each other along parallel planes and are slidable relative to each other (Anderson Fig 3, faces of the elements 11/18/24 move in parallel planes to overlap and slide relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the straight joint of French/Barry to have the side rails and further apertures as taught by Anderson in order to allow for an increased variety of sizes (Anderson col 1 ln 65-70).
  With respect to claim 5, French/Barry/Anderson discloses The longitudinally elongated splint device of claim 4, wherein the fastened splint elements are hingedly attached and are foldable relative to each other and wherein selected splint elements are unfolded to provide the desired length for movement to the longitudinal direction and wherein the splint device further comprises hinge locking elements to maintain the selected splint elements in the longitudinal direction (French Fig 1, col 2 ln 90-95, the kit provides a series of connecting elements which receive the elongated braces 10, connecting elements 12 hinge allowing the splints elements 10 to be hingedly attached, bolt 17 can lock the hinge). 
 With respect to claim 8, French/Barry discloses The longitudinally elongated splint device of claim 1.
While French discloses a central member 13 which connects two other splint elements 10 (Fig 11, Fig 1) French/Barry does not directly disclose comprising: a. an elongated track member, with opposite ends, extending along a longitudinal axis; b. at least two elongated riding members attachable onto the track member at the opposite ends respectively, with the riding members being configured to ride on the elongated track member along the longitudinal axis toward and away from each other to provide a desired expanded or contracted length of the splint device, with the track member and riding members comprising the splint elements; and c. position retention and release elements between the track member and the riding members configured to maintain the desired expanded or contracted length position of the splint device and for the release thereof.  
Anderson teaches an analogous splint elements 11 and 24 connected by a straight joint element 18 connected and attached via a series of apertures 31 (Fig 1, Fig 3) comprising: a. an elongated track member 18, with opposite ends, extending along a longitudinal axis (Fig 3, ends where other members 11 and 24 attach); b. at least two elongated riding members attachable onto the track member at the opposite ends respectively (Fig 3, riding members 11 and 24), with the riding members being configured to ride on the elongated track member along the longitudinal axis toward and away from each other to provide a desired expanded or contracted length of the splint device (col 3 ln 5-15, riding members 11 and 24 on track of member 18 to expand and collapse), with the track member and riding members comprising the splint elements (Fig 1, Fig 3); and c. position retention and release elements between the track member and the riding members configured to maintain the desired expanded or contracted length position of the splint device and for the release thereof (col 3 ln 5-15, riding members 11 and 24 on track of member 18  retained by screws 30 in apertures 31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the straight joint of French/Barry to have the side rails and further apertures as taught by Anderson in order to allow for an increased variety of sizes (Anderson col 1 ln 65-70).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over French/Barry as applied to claim 9 above, and further in view of Lehneis (US 4220148).
With respect to claim 10, French/Barry discloses The longitudinally elongated splint device of claim 9, wherein the stud member (French col 2 ln 100-105, bolts 18 are studs) comprises an integrated compressible [member] to provide the releasable locking (French col 2 ln 100-105, bolts 18 are studs and respective nuts are capable of being placed under compression and which compresses the splint elements in place).  
Parcher/Morris is silent on the stud member including an integrated compressible bevel with undercut structure to provide the releasable locking.
Lehneis teaches an analogous threaded and nut compression and locking system wherein the fastening system 7 including an integrated compressible bevel with undercut structure (col 4 ln 35-45, tapered flat head is an undercut bevel) to provide the releasable locking (col 4 ln 40-45, releasable locking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt of French/Barry to have an undercut bevel as taught by Lehneis to allow the fastener to have a flush, compact mounting (Lehneis col 4 ln 35-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/            Examiner, Art Unit 3786